Title: Louis Lebègue de Presle Duportail to the American Commissioners, [29 December 1776]
From: Duportail, Louis Lebègue de Presle
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


This is the first appearance of one of the important French volunteers. The American army suffered from a dearth of engineers, and the commissioners had been instructed to obtain four competent ones.Duportail (1743–1802) had graduated from the military school at Mézières and joined the corps of engineers at the age of eighteen. In 1776 he completed a new set of regulations for the corps, as part of the reforms initiated by Saint-Germain, so that his name was to the fore. He had the government’s permission to go to America, as he indicated in his letter below of January 2. His offer began three weeks of bargaining with the commissioners, and it was March before he and three companions sailed for Philadelphia by way of St. Domingue. The bargain turned out to be a good one for the United States. Duportail, unlike most of the French officers who had preceded him, was of such value to the American army that he rose to be a general.
 
[December 29, 1776]
Mr. Duportail Capitaine au Corps du genie avec un grade de major des troupes de la marine a l’honneur d’offrir ses services à messieurs les deputés des colonies unies. Il ne demande que la certitude d’etre employé dans un grade superieur et ne fait aucune condition pour les appointements. Si on le desire, il menera avec luy deux officiers du même corps d’un grade inferieur au sien et qui seront choisis pour leurs talens et leurs connoissance. Messieurs les deputés voudroient bien luy indiquer les moyens d’y passer et luy donner sur cela tous les renseignemens necessaires. Il se trouvera pret dès qu’on le desirera.
Mr. duportail Capitaine au Corps du genie à l’hotel du Cheval Rouge A versailles.
